CRAWLEY, Judge,
dissenting.
I dissent because the Browns failed to submit substantial evidence in opposition to the exterminator’s motion for summary judgment. Mrs. Brown’s deposition testimony and her brother’s affidavit did not contain substantial evidence (1) that the damage to the porch was caused by termites and (2) as required by the terms of the termite bond contract, that “[the] new termite damage [was] found (where termites are alive) during [annual] reinspection.” Rule 56(e)(3), Ala. R.Civ.P.
THOMPSON, J., concurs.